Citation Nr: 1747803	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-03 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to January 8, 2016, and in excess of 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to August 1968.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2010, the RO originally granted the Veteran's claim for entitlement to service connection for PTSD and assigned an evaluation of 50 percent, effective November 30, 2009.  The Veteran did not appeal this decision, and it is final.

In April 2012, VA continued and confirmed the Veteran's rating of 50 percent for his service-connected PTSD.  In August 2012, the Veteran filed a notice of disagreement (NOD), asserting that he was entitled to a 70 percent rating.  A Statement of the Case was issued in December 2013, and the Veteran perfected his appeal with the submission of a substantive appeal in January 2014.

In July 2015, the Board granted the Veteran entitlement to TDIU, as well as remanded the Veteran's claims of entitlement to service connection for hypertension and an increased rating for PTSD, which was rated as 50 percent disabling.

In a March 2016 rating decision, the RO granted the Veteran a rating of 70 percent, effective from January 8, 2016, for his service-connected PTSD.  As this increase does not represent a total grant of the benefit sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In this March 2016 VA rating decision, the RO also awarded the Veteran a TDIU, which was effective from November 2009.  As this is a total grant of the benefit, as it pertains to the Veteran's TDIU claim, the Board no longer has jurisdiction over this claim.

In June 2016, written correspondence was received by the AOJ from the Veteran, requesting withdrawal of his claim for entitlement to service connection for hypertension.  The RO acknowledged withdrawal of the claim; thus, the claim has been withdrawn.  See 38 C.F.R. § 20.204.
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-7 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


FINDINGS OF FACT

1. For the period prior to January 8, 2016, occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to PTSD, has not been shown, nor has total occupational and social impairment.

2. For the period from January 8, 2016, total occupational and social impairment due to PTSD has not been shown.


CONCLUSIONS OF LAW

1. For the period prior to January 8, 2016, the criteria for a rating higher than 50 percent, for PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.10, 4.130, Diagnostic Code 9411 (2016).

2. For the period from January 8, 2016, criteria for a rating higher than 70 percent, for PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.10, 4.130, Diagnostic Code 9411 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to an increased rating for PTSD in excess of 50 percent prior to January 8, 2016 and in excess of 70 percent thereafter.  For the following reasons, entitlements to an increased rating for PTSD in excess of 50 percent prior to January 8, 2016, and in excess of 70 percent thereafter are denied.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may be appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is in receipt of a 50-percent rating prior to January 8, 2016, and a 70-percent rating from January 8, 2016, pursuant to 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.

Under the general rating formula, a 50 percent evaluation is warranted for occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the DC to determine whether an increased evaluation is warranted.

Moreover, a Global Assessment of Functioning (GAF) score represents "the clinician's judgment of the individual's overall level of functioning" and is "useful in planning treatment and measuring its impact [ ] and in predicting outcome. . . . The [GAF] Scale is to be rated with respect only to psychological, social, and occupational functioning."  Diagnostic and Statistical Manual of Mental Disorders 30 (4th ed.1994) [hereinafter DSM-IV]; see Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Use of the Global Assessment of Functioning Scale, however, has been abandoned in the fifth edition of the Diagnostic and Statistical Manual of Mental Disorders because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice," and has been replaced by the World Health Organization Disability Assessment Schedule.  Diagnostic and Statistical Manual of Mental Disorders 16 (5th ed. 2013). 

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (1997), cert denied, 523 U.S. 1046 (1998).


1. Rating in Excess of 50 Percent from November 30, 2009 to January 7, 2016 is Denied.

After a careful review of the record, the Board finds that the Veteran's service-connected PTSD, for the period from November 30, 2009 to January 7, 2016, currently rated at 50 percent, more nearly approximates the criteria for a 50 percent evaluation.

There is no competent and credible evidence of record indicating that between November 30, 2009 and January 7, 2016, the Veteran was experiencing symptoms rising to levels contemplated by the 70 percent or the 100-percent rating criteria.  

As stated above, the symptoms contemplated by the 70 percent criteria are suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a work like setting); and inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9411.

Moreover, "in the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013).  In other words, VA is required to perform a "holistic analysis" in which it "assesses the severity, frequency, and duration of the signs and symptoms of the Veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those signs and symptoms; and assigns an evaluation that most nearly approximates that level of occupational and social impairment."  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).  

Here, in January 2010, the Veteran underwent a private medical examination by Dr. T. A. B., and the examiner opined that the "best description of the claimant's current psychiatric impairment is psychiatric symptoms caus[ing] occupational and social impairment with reduced reliability and productivity."  January 2010 private medical examination report.

The examiner explained that his conclusion was based on the record, and the Veteran's reports of experiencing symptoms, such as "panic attacks more than once a week and difficulty in understanding complex commands because of concentration difficulties."  Id.  Notably, the examiner also determined that the Veteran is "able to engage in logical conversation" and does not "pose any threat of danger or injury to self or others."  Id.

The examiner also assigned a GAF score of 60, which indicates moderate symptoms of PTSD, such as flat affect and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning.  See GAF Scale, DSM-IV, p. 34. 

Moreover, in April 2011, the Veteran underwent a VA examination.  The April 2011 examiner also opined that the Veteran's psychiatric symptoms caused "occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care and normal conversation."  April 2011 VA etiology opinion.  

The examiner explained that his conclusion was based on the record and the Veteran's reports of experiencing symptoms due to his Vietnam tour, including suspiciousness, "panic attacks weekly or less often," chronic sleep impairment, and irritable mood.  

The examiner also assigned a GAF score of 55, which indicates moderate symptoms of PTSD, such as flat affect and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning.  See GAF Scale, DSM-IV, p. 34. 

Notably, neither examiner found the Veteran experiencing symptoms, such as suicidal ideation, obsessional rituals, illogical speech, spatial disorientation, neglect of personal appearance and hygiene, or other symptoms with such severity, frequency, and duration, rising to the level contemplated by the criteria of a higher 70 percent rating.  

While the Board notes that the Veteran reported experiencing panic attacks, the record does not show that the "severity, frequency, and duration" of this symptom rises to a level warranting an increase to a 70-percent rating.  While the January 2010 examiner noted panic attacks "occurring more than once a week" and the April 2011 examiner noted panic attacks occurring "weekly or less often," neither assessment shows panic attacks occurring at the level of "near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively," which would warrant a higher rating of 70 percent.  See January 2010 private medical examination report; April 2011 VA examination report.  

Moreover, as to any "inability" to establish and maintain effective relationships, the April 2011 examiner reported that the Veteran's decrease in work efficiency and inability to perform occupational tasks were "occasional" and "intermittent," respectively.  

Furthermore, the April 2011 examiner determined that the Veteran was generally functioning satisfactorily with routine behavior self-care and normal conversation.  See id.

Given that there is no evidence the examiners were not competent or credible, and as the opinions are based on a thorough review of the file and the examination of the Veteran, the Board finds the opinions are entitled to probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-301 (2008).

Relevant VA medical records dated from October 2009 through January 2016 and a January 2010 Vet Center report further confirm that the Veteran was not experiencing symptoms, such as suicidal ideation, obsessional rituals, illogical speech, spatial disorientation, neglect of personal appearance and hygiene, or other symptoms with such severity, frequency, and duration, rising to the level contemplated by the criteria of a higher 70 percent rating.  

In addition, the record does not demonstrate that the Veteran displayed total occupational and social impairment during this time period to warrant a rating of 100 percent, either.  Relevant VA medical records dated from October 2009 through January 2016 and a January 2010 Vet Center report and the Veteran's lay statements, do not establish that the Veteran was experiencing symptoms, such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; and other such symptoms, at any point in the appeal period.  See also 38 C.F.R. § 4.130, DC 9411.  

The preponderance of the evidence is against a finding of occupational and social impairment in most areas due to PTSD symptoms.  The claim for an increased rating in excess of 50 percent from November 30, 2009 to January 7, 2016 is therefore denied.  


      2. Rating in Excess of 70 Percent from January 8, 2016.

Turning to the period from January 8, 2016 forward, the Board finds that an increased rating in excess of 70 percent is not warranted.

There is no competent and credible evidence of record indicating that from January 8, 2016 the Veteran is experiencing symptoms that are contemplated under the 100 percent rating, such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; and other such symptoms, at any point in the appeal period.  See 38 C.F.R. § 4.130, DC 9411.  

On January 8, 2016, a VA examiner examined the Veteran and opined that the Veteran's PTSD symptoms were causing the Veteran occupational and social impairment with deficiencies in "most" areas, such as work, school, family relations, judgement, thinking and/or mood, as opposed to total occupational and social impairment.  See January 2016 VA examination report.  

The examiner explained that his conclusion was based on the record, and the Veteran's reports of experiencing persistent and frequent symptoms due to his Vietnam tour, including recurrent distressing dreams/flashbacks/distress, feelings of estrangement from others, and avoidance of people places and things.  See id.  

Moreover, the list of symptoms, which the examiner found the Veteran to be experiencing, consisted of symptoms that were of various frequency, severity, and the duration of which are consistent with ratings lower than 70 percent.  For instance, the examiner noted that the Veteran's mood was depressed, he had anxiety and suspiciousness, he had sleep impairment that was chronic, he had memory loss, but it was mild.  These symptoms and the severity of those symptoms are contemplated under the 30-percent rating.  He reported that his affect was flattened affect, he had disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, all of which symptoms are contemplated under a rating for 50 percent.   See January 2016 VA examination report, page 5.  

Notably, the examiner did not find the Veteran experiencing any persistent delusions or hallucinations or other symptoms, such as those that are contemplated under the 100-percent rating.  See id.  

While the Board notes that the Veteran reported suicidal ideation, for the first time on the record, to the January 2016 VA examiner, suicidal ideation is a symptomology that is contemplated by the 70-percent rating.  The examiner reported that he had suicidal thinking that was more passive without active intent, urge, or a plan.  Indeed, the record does not show that the Veteran is experiencing a "persistent danger of hurting self or others," which is what would be indicative of a 100 percent evaluation.  See also Bankhead v. Shulkin, 29 Vet. App. 10, 21 (2017) (finding the Board must differentiate between suicidal ideation, which VA generally considers indicative of a 70 percent evaluation, and risk of self-harm, the persistent danger of which VA generally considers indicative of a 100 percent evaluation).  

Given that there is no evidence that this examiner was not competent or credible, the Board finds the opinion entitled to probative weight.  See Nieves-Rodriguez, 22Vet. App. at 300-301.

Relevant VA medical records from January 2016 to the present further confirm that the Veteran is not experiencing any persistent delusions or hallucinations or other symptoms that are contemplated under the 100 percent rating, and that the Veteran is able to communicate clearly.  Notably, the Veteran has not contended that he is experiencing any such symptoms either.

In sum, the January 2016 VA examination report, VA medical records from January 2016 to the present, and lay statements, collectively establish that the Veteran's PTSD symptomatology from January 8, 2016, more nearly approximates occupational and social impairment with deficiencies in most areas, as opposed to total occupational and social impairment.  

The preponderance of the evidence is against a finding of total occupational and social impairment due to PTSD.  The claim for an increased rating from January 8, 2016, is therefore, denied.  


ORDER

Entitlement to a rating higher than 50 percent for PTSD, prior to January 8, 2016, is denied.

Entitlement to a rating in excess of 70 percent for PTSD, from January 8, 2016, is denied.







____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


